

116 HR 4754 IH: Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4754IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Curtis (for himself, Mr. McCaul, Mr. Sires, Mr. Diaz-Balart, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo express United States support for Taiwan’s diplomatic alliances around the world.
	
 1.Short titleThis Act may be cited as the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2019. 2.Diplomatic relations with Taiwan (a)FindingsCongress makes the following findings:
 (1)The Taiwan Relations Act of 1979 (Public Law 96–8) states that it is the policy of the United States to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan.
 (2)The Taiwan Relations Act of 1979 states that it is the policy of the United States to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan.
 (3)Taiwan is a free, democratic, and prosperous nation of 23,000,000 people and an important contributor to peace and stability around the world.
 (4)Since the election of President Tsai Ing-wen as President of Taiwan in 2016, the Government of the People’s Republic of China has intensified its efforts to pressure Taiwan.
 (5)Since 2016, the Gambia, Sao Tome and Principe, Panama, the Dominican Republic, Burkina Faso, El Salvador, the Solomon Islands, and Kiribati have severed diplomatic relations with Taiwan in favor of diplomatic relations with China.
 (6)Taiwan currently maintains full diplomatic relations with 15 nations around the world. (7)Taiwan’s unofficial relations with the United States, Australia, India, Japan, and other countries are of significant benefit in strengthening Taiwan’s economy and preserving its international space.
 (8)According to President Tsai Ing-wen, the severance of diplomatic ties with Taiwan in favor of diplomatic relations with China is part of a series of diplomatic and military acts of coercion by China.
 (9)The Asia Reassurance Initiative Act of 2018 (Public Law 115–409) states that— (A)it is United States policy to support the close economic, political, and security relationship between Taiwan and the United States; and
 (B)the President should— (i)conduct regular transfers of defense articles to Taiwan that are tailored to meet the existing and likely future threats from the People’s Republic of China, including supporting the efforts of Taiwan to develop and integrate asymmetric capabilities, as appropriate, including mobile, survivable, and cost-effective capabilities, into its military forces; and
 (ii)encourage the travel of high-level United States officials to Taiwan, in accordance with the Taiwan Travel Act.
						3.Strengthening of official or unofficial ties with Taiwan
 (a)Sense of CongressIt is the sense of Congress that the United States Government should— (1)support Taiwan in strengthening its official diplomatic relationships as well as unofficial partnerships with countries in the Indo-Pacific region and around the world;
 (2)consider, in certain cases as appropriate and in alignment with United States interests, increasing its economic, security, and diplomatic engagement with nations that have demonstrably strengthened, enhanced, or upgraded relations with Taiwan; and
 (3)consider, in certain cases as appropriate and in alignment with United States interests, reducing its economic, security, and diplomatic engagement with nations that take serious or significant actions to undermine Taiwan.
 (b)ConsultationNot less than 30 days before increasing or decreasing the United States Government’s economic, security, or diplomatic engagement with another nation as a result of an action taken by that nation to either strengthen or undermine ties with Taiwan, the Secretary of State shall consult with the appropriate congressional committees with respect to the proposed United States action or actions.
 (c)Rule of constructionNothing in this Act shall be construed to supersede or otherwise alter obligations to comply with the notification procedures applicable to reprogramming pursuant to section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1).
 4.Policy of the United States with regard to Taiwan’s participation in international organizationsIt should be the policy of the United States— (1)to advocate, as appropriate—
 (A)for Taiwan’s membership in all international organizations in which statehood is not a requirement and in which the United States is also a participant; and
 (B)for Taiwan to be granted observer status in other appropriate international organizations; (2)to instruct, as appropriate, representatives of the United States Government in all organizations described in paragraph (1) to use the voice, vote, and influence of the United States to advocate for Taiwan’s membership or observer status in such organizations; and
 (3)for the President or the President's designees to advocate, as appropriate, for Taiwan’s membership or observer status in all organizations described in paragraph (1) as part of any relevant bilateral engagements between the United States and the People’s Republic of China, including leader summits and the U.S.-China Comprehensive Economic Dialogue.
 5.Sense of Congress on trade negotiations with TaiwanIt is the sense of Congress that the United States should engage in bilateral trade negotiations with Taiwan, with the goal of entering into a free trade agreement that is of mutual economic benefit and that protects United States workers and benefits United States exporters.
 6.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
			